DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action acknowledges the applicant’s amendment filed on 1/4/2021. Claims 1, 4-9 and 11-15 are pending in the application. Claims 2, 3 and 10 are cancelled. Claims 14-15 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.


    PNG
    media_image1.png
    388
    301
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
Claims 1, 4-7 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone US 4,382,526 in view of BRANDT-SANZ et al. US 2015/0210969 A1 both previously cited.
Claim 1/4/5/6/7: Stone discloses a packaged product comprising a container 10, wherein the container comprises a first compartment, a second compartment and an external opening, wherein the container comprises at least two flexible unit dose articles (150; soap/spot cleaner) positioned side-by-side to form a single row of unit dose articles within the container, wherein the first compartment and the second compartment are connected via an internal opening, wherein the internal opening comprises a removable blocking means 18 (removable in and out of the container) between the first and second compartments, wherein the blocking means is sufficient to prevent a unit dose article from passing through the internal opening and wherein the blocking means has an upper surface and a lower surface wherein the upper surface faces the first compartment and the lower surface faces the second compartment; wherein the external opening has a cross sectional area, wherein the external opening directly connects to the second compartment; and wherein the container is configured to comprise no more than one of the blocking means; wherein the package comprises at most 25 articles; wherein the internal compartment of the container has a circular, square, rectangular, triangular, or oval shape; wherein the second compartment has a size sufficient to fit only one unit dose article; wherein the container and/or blocking means are opaque (container made of paperboard), transparent or translucent.
The external opening and the blocking means in Stone has the same arrangement as shown in the present application therefore it is assumed and inherently concluded that Stone meets the limitation of the centre point of the 
However if it is found to not be so, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the arrangement of the blocking means and opening be as described since it was known in the art that doing so would provide an alternative arrangement of the structures.
Stone discloses the packaged product comprises at least two flexible unit dose articles (soap/spot cleaner) but it does not specifically disclose the articles are water-soluble unit dose article, and wherein each unit dose article has one or more sides having a radius of curvature, wherein a side having a radius of curvature of one unit dose article contacts a side having a radius of curvature of another unit dose article.
However BRANDT-SANZ teaches that it was known in the art to have a packaged container holding unit dose articles have the soap article formed in a flexible water-soluble unit dose; wherein each unit dose article has one or more sides having a radius of curvature, wherein a side having a radius of curvature of one unit dose article contacts a side having a radius of curvature of another unit dose article (Para. 0028 and 0051)
The inventions of Stone and BRANDT-SANZ are both drawn to the field of packaging for unit dose articles. Each reference discloses the use of packaging (storing) and dispenses articles such as forms of cleaner. Therefore, it would 

Claim 11/12/13: BRANDT-SANZ further teaches the unit dose article comprises a water-soluble film defining at least one internal compartment and a cleaning composition contained within said compartment, preferably wherein the cleaning composition is a liquid (Para. 0026); wherein the unit dose article comprises at least two compartments (Para. 0025); wherein the composition is a laundry detergent composition, an automatic dishwashing composition, a hard surface cleaning composition or a combination thereof (Para. 0026)

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stone US 4,382,526 in view of BRANDT-SANZ et al. US 2015/0210969 A1 and further in view of Brooker et al. US 2015/0275152 A1 all previously cited.
Claim 8/9: Stone in view of BRANDT-SANZ discloses the claimed invention as stated above but it does not specifically disclose wherein the unit 
However Brooker teaches that it was known in the art to have a flexible unit dose article have a height, a width and a length, wherein, the maximum length is between 2cm and 5cm, or even between 2cm and 4cm, or even between 2cm and 3cm; the maximum width is between 2cm and 5cm;the maximum height may be between 2cm and 5cm; and wherein each individual unit dose article has a weight of between 10 and 40g, preferably between 15 and 35g. (Para. 0031 and 0024, respectively)
The inventions of Stone, BRANDT-SANZ and Brooker are all drawn to the field of articles of various forms of soaps and cleaners. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the unit dose articles in Stone by providing a flexible water-soluble unit dose having dimensions and weight recited above as taught by Brooker for the purposes of providing an alternative type or form of unit dose article (soap).

Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive. The Applicant reiterates the argument that the container of Stone does not disclose a container where "the external opening directly connects to the second compartment," as recited in, claim 1. The Examiner still contends that, although the arrow in the annotated drawing of Fig. 5 points to the portion of the second compartment below the blocking means, the second compartment makes up the whole area that is after the opening in the wall 14. The upper surface of the blocking means still faces the first compartment and the lower surface of the blocking means still faces the second compartment, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924.  The examiner can normally be reached on 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736